internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc psi bo1-cor-109887-00 date date number info release date legend x d1 country entity this letter responds to correspondence dated date submitted on behalf of x requesting that we accept x’s form_8832 entity classification election which elects to classify x as disregarded_entity effective d1 pursuant to sec_301_7701-2 of the procedural and administration regulations to meet the requirements of sec_301_7701-2 x must show that pursuant to sec_301_7701-2 x was classified as a country entity prior to date please forward any evidence that proves x was classified as a country entity prior to date to the national_office because we do not have sufficient information with respect to the requested ruling we are closing our file at this time cor-109891-00 if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
